03/26/2021



                                                                              Case Number: DA 21-0040




          IN THE SUPREME COURT OF THE STATE OF MONTANA

THOMAS KONESKY,                           Supreme Court Cause No. DA 21-0040
               Appellant,
         vs.
KEVIN KELLER; KAREN REIFF;                 ORDER GRANTING APPELLEE’S
CHURCH, HARRIS, JOHNSON &                   MOTION FOR EXTENSION OF
WILLIAMS, P.C.,                             TIME TO FILE ANSWER BRIEF

               Appellees

         Pursuant to the authority granted under Rule 26(1), M.R.App.P.,

Appellee is granted its first thirty-day extension of time through and including

May 10, 2021, within which to file Appellee’s Answer Brief.



        ELECTRONICALL SIGNED and DATED as indicated below.




                                                                  Electronically signed by:
ORDER                                Page 1 of 1                     Bowen Greenwood
                                                                 Clerk of the Supreme Court
                                                                       March 26 2021